Exhibit 99.1 BRIDGE LOAN AGREEMENT This Bridge Loan Agreement (the “ Agreement ”) dated September 12, 2014, is by, between, and among PSM Holdings, Inc., a Delaware corporation (the “ Borrower ”), on the one hand, and Jeffrey R. Smith (the “ Lender ”), on the other hand. Recitals: WHEREAS, the Borrower is the parent company of PrimeSource Mortgage, Inc., a Delaware corporation engaged in the mortgage banking and brokerage business; and WHEREAS, the Lender is a director of Borrower and wishes to provide Borrower with a bridge loan to meet its short-term capital needs for operating expenses for the Borrower and its operating subsidiary; and WHEREAS, Borrower has indicated that it would like to borrow $120,000 and Lender has committed to loan the funds hereto. THEREFORE, in consideration of the foregoing recitals, mutual covenants contained herein, and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereby agree as set forth below. 1. Principal Loan Amount . Upon receipt of funds, Borrower promises to unconditionally pay to the order of Lender, their successors or assigns the principal amount of One Hundred Twenty Thousand Dollars ($120,000)(the “ Loan Amount ”), together with interest pursuant to this Loan Agreement and the corresponding promissory notes documenting the Loan Amount. Lender shall wire or otherwise deliver the Loan Amount to Borrower on or before 5:00 pm EST on September 12, 2014. Repayment of the Loan Amount shall be subject to the terms and conditions of the 10% Convertible Promissory Notes, the form of which is attached hereto as Exhibit B (the “ Note ”), to be issued to Lender upon receipt of funds. 2. Interest Rate . The rate of simple interest for the Loan Amount shall be TEN PERCENT (10%) per annum and will be due as provided in the Note. 3.Warrants . For each $1.00 loaned to the Borrower, Lender shall receive FOUR-TENTHS (0.4) of one warrant to purchase shares of common stock of the Borrower (the “ Common Stock ”) as set forth in the form of the warrant certificate attached hereto as Exhibit C (the “ Warrants ”). As an example, if a Lender loans $125,000 to the Borrower, he would receive 50,000 Warrants. Set forth in Exhibit A is the number of Warrants to be issued to Lender. 4. Registration Rig hts . The Borrower hereby grants the following registration rights to the Lender: Piggyback Registration Rights . Right to Piggyback . If the Borrower proposes to undertake an offering of shares of its Common Stock for its account or for the account of other stockholders and the registration form to be used for such offering (a “ Piggyback Registration ”) may be used for the registration of the shares of Common Stock issuable upon exercise of the Warrants (the “ Registerable Securities ”), the Borrower will give prompt written notice to all holders of Registerable Securities (each a “ Holder ”) of its intention to effect such a registration (each, a “ Piggyback Notice ”) and, subject to Sections 4.1.2 and 4.1.3 hereof, the Borrower will use its best efforts to cause to be included in such registration all Registerable Securities with respect to which the Borrower has received written requests for inclusion therein within 20 days after the date of sending the Piggyback Notice. The Lender shall be provided one opportunity only to include the Registerable Securities in a Piggyback Registration. Priority on Primary Registrations . If a Piggyback Registration is an underwritten primary registration on behalf of the Borrower, and the managing underwriters advise the Borrower in writing that in their opinion the number of securities requested to be included in such registration exceeds the number that can be sold in an orderly manner within a price range acceptable to the Borrower, the Borrower will include in such registration (a) first, the securities the Borrower proposes to sell and (b) second, the Registerable Securities requested to be included in such registration and any other securities requested to be included in such registration that are held by Persons other than the Holders of Registerable Securities pursuant to registration rights, pro rata among the Holders of Registerable Securities and the Holders of such other securities requesting such registration on the basis of the number of shares of such securities owned by each such Holder. Priority on Secondary Registrations . If a Piggyback Registration is an underwritten secondary registration on behalf of Holders of the Borrower’s securities other than the Holders of Registerable Securities (the “ Other Holders ”), and the managing underwriters advise the Borrower in writing that in their opinion the number of securities requested to be included in such registration exceeds the number that can be sold in a orderly manner in such offering within a price range acceptable to the Other Holders requesting such registration, the Borrower will include in such registration (a) first, the securities requested to be included therein by the Other Holders requesting such registration and (b) second, the Registerable Securities requested be include in such resignation hereunder, pro rata amount the Holders of Registerable Securities requesting such registration on the basis of the number of shares of such securities owned by each such Holder. Selection of Underwriters . In the case of an underwritten Piggyback Registration, the Borrower will have the right to select the investment banker(s) and managers(s) to administer the offering. Registration Procedures . Registration . The Borrower will use its reasonable best efforts to effect the registration of such Registerable Securities in accordance with the intended method of disposition thereof, and pursuant thereto the Borrower will as expeditiously as possible: a. Registration Statement . Prepare and file with the Securities and Exchange Commission (the “
